                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

VALERIE R.,                                             )
                                                        )
                            Plaintiff                   )
                                                        )
v.                                                      )        No. 1:17-cv-00469-DBH
                                                        )
NANCY A. BERRYHILL,                                     )
Acting Commissioner of Social Security,                 )
                                                        )
                            Defendant                   )

                             REPORT AND RECOMMENDED DECISION1

         This Social Security Disability (“SSD”) appeal raises the question of whether the

administrative law judge (“ALJ”) supportably found the plaintiff capable of performing work

existing in significant numbers in the national economy. The plaintiff seeks remand on the bases

that the ALJ (i) erroneously evaluated the opinion evidence of record, (ii) erroneously evaluated

her testimony regarding her symptoms and limitations, and (iii) failed to obtain medical expert

testimony pursuant to Social Security Ruling 83-20 (“SSR 83-20”). See Itemized Statement of

Specific Errors (“Statement of Errors”) (ECF No. 16) at 1. I find no error and, accordingly,

recommend that the court affirm the commissioner’s decision.

         Pursuant to the commissioner’s sequential evaluation process, 20 C.F.R. § 404.1520;

Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6 (1st Cir. 1982), the ALJ found, in

relevant part, that the plaintiff met the insured status requirements of the Social Security Act


1
  This action is properly brought under 42 U.S.C. § 405(g). The commissioner has admitted that the plaintiff has
exhausted her administrative remedies. The case is presented as a request for judicial review by this court pursuant to
Local Rule 16.3(a)(2), which requires the plaintiff to file an itemized statement of the specific errors upon which she
seeks reversal of the commissioner’s decision and to complete and file a fact sheet available at the Clerk’s Office, and
the commissioner to file a written opposition to the itemized statement. Oral argument was held before me pursuant
to Local Rule 16.3(a)(2)(D), requiring the parties to set forth at oral argument their respective positions with citations
to relevant statutes, regulations, case authority, and page references to the administrative record.



                                                            1
through December 31, 2009, Finding 1, Record at 19; that, through her date last insured (“DLI”),

she had the severe impairments of scoliosis and sciatica, Finding 3, id. at 20; that, through her DLI,

she had the residual functional capacity (“RFC”) to perform light work as defined in 20

C.F.R. § 404.1567(b), with additional limitations not relevant here, Finding 5, id. at 22; that,

through her DLI, considering her age (50 years old, defined as an individual closely approaching

advanced age, on her DLI), education (at least high school), work experience (transferability of

skills immaterial), and RFC, there were jobs existing in significant numbers in the national

economy that she could have performed, Findings 7-10, id. at 25-26; and that she, therefore, had

not been disabled at any time from June 2, 2008, her alleged onset date of disability, through her

DLI, December 31, 2009, Finding 11, id. at 27. The Appeals Council declined to review the

decision, id. at 1-3, making the ALJ’s decision the final determination of the commissioner, 20

C.F.R. § 404.981; Dupuis v. Sec’y of Health & Human Servs., 869 F.2d 622, 623 (1st Cir. 1989).

       The standard of review of the commissioner’s decision is whether the determination made

is supported by substantial evidence. 42 U.S.C. § 405(g); Manso-Pizarro v. Sec’y of Health

& Human Servs., 76 F.3d 15, 16 (1st Cir. 1996). In other words, the determination must be

supported by such relevant evidence as a reasonable mind might accept as adequate to support the

conclusion drawn. Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec’y of Health

& Human Servs., 647 F.2d 218, 222 (1st Cir. 1981).

       The ALJ reached Step 5 of the sequential evaluation process, at which stage the burden of

proof shifts to the commissioner to show that a claimant can perform work other than her past

relevant work. 20 C.F.R. § 404.1520(g); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

Goodermote, 690 F.2d at 7. The record must contain substantial evidence in support of the




                                                  2
commissioner’s findings regarding the plaintiff’s RFC to perform such other work. Rosado v.

Sec’y of Health & Human Servs., 807 F.2d 292, 294 (1st Cir. 1986).

                                                 I. Discussion

                                    A. Weighing of Opinion Evidence

         The plaintiff first takes issue with the ALJ’s assignment of little weight to the opinions of

two treating physicians, Markos Poulopoulos, M.D., and Stratton John Shannon, D.O. See

Statement of Errors at 5-8. As the plaintiff observes, see id. at 5, an ALJ must supply “good

reasons” for the weight given to the opinion of a treating source, 20 C.F.R. § 404.1527(c)(2). She

contends that the ALJ failed to do so here because his findings regarding both the Poulopoulos and

Shannon opinions were erroneous and unsupported by substantial evidence. See Statement of

Errors at 5. The commissioner counters that the ALJ supplied the requisite good reasons,

supported by substantial evidence, for his assignment of little weight to both. See Defendant’s

Opposition to Plaintiff’s Statement of Errors (“Opposition”) (ECF No. 18) at 2-7. I agree.

                                      1. Opinion of Dr. Poulopoulos

         The ALJ acknowledged that Dr. Poulopoulos, a neurologist who diagnosed the plaintiff

with cerebellar ataxia in 2015, expressed the opinion in a May 2, 2016, letter that, although “[i]t

has not been determined to be exact, . . . [the plaintiff] has probably more than a 10 year history

of progressive ataxia.” Record at 20, 920. However, the ALJ gave that opinion little weight,

determining that the plaintiff did not have a medically determinable impairment of cerebellar

ataxia prior to her DLI of December 31, 2009. See id. at 20.2



2
  In turn, this finding was fatal to the plaintiff’s claim for disability to the extent predicated on the existence of
cerebellar ataxia prior to her DLI. “No symptom or combination of symptoms can be the basis for a finding of
disability, no matter how genuine the individual’s complaints may appear to be, unless there are medical signs and
laboratory findings demonstrating the existence of a medically determinable physical or mental impairment(s) that
could reasonably be expected to produce the symptoms.” Social Security Ruling 96-7p, reprinted in West’s Social
Security Reporting Service, Rulings 1983-1991 (Supp. 2018) (“SSR 96-7p”), at 132.

                                                          3
        The ALJ supplied two reasons for assigning little weight to the Poulopoulos opinion: that

it was “based at least in part on the subjective reporting” of the plaintiff, which he deemed

unreliable and, hence, could not credit, and that “there [was] no corroborating evidence in the

contemporaneous medical records” that she was falling on a regular basis prior to her DLI. Id. at

20-21. On the first point, he elaborated:

        While I do not see an effort on behalf of the [plaintiff] to mislead, the record
        suggests her reporting is somewhat unreliable. Specifically, while [she] reported
        to Dr. Poulopoulos that her symptoms of imbalance with falling started
        approximately 9 years ago, she told [Suzanne M. Bourque, M.D.] that “her gait was
        not abnormal prior to the frostbite injury” in 2014. At a visit with Dr. Bourque in
        2014, the [plaintiff] reported that some of her decline in functioning predated the
        frostbite injury in 2014. However, the [plaintiff]’s daughter-in-law was present for
        the appointment and explained that there had been a “relatively subacute decline
        over the last year or two.” Similarly, while the [plaintiff] testified that she worked
        for Woolwich School Department through 2009, records document she last worked
        for the school department in 2004. Given the [plaintiff]’s seemingly unreliable
        memory, and the lack of corroborating evidence, I cannot credit her reports
        concerning the onset of her gait abnormalities without additional medical evidence.
        Since I cannot credit the [plaintiff]’s subjective allegations on this issue, I likewise
        am unable to give significant weight to Dr. Poulopoulos's opinion concerning onset
        of ataxia, given that the opinion is based[,] in part, on the [plaintiff]’s self-report.

Id. (citations omitted).

        On the second point, he noted that “even if the [plaintiff]’s recollection is accurate as to

when she first began experiencing falls, by all accounts [her] decline has been slow and

progressive, and thus while she may have first fallen prior to the [DLI], there is no corroborating

evidence in the contemporaneous medical records that those falls occurred on a regular basis.” Id.

at 21 (citation omitted). He stated that he had nonetheless considered all evidence relating to the

plaintiff’s physical functioning as of her DLI, regardless of whether caused by her documented

scoliosis or sciatica or undiagnosed cerebellar ataxia. See id.

        The plaintiff takes issue with the ALJ’s handling of the Poulopoulos opinion on several

bases. First, she argues that, although the ALJ cited the 2014 Bourque records as evidence that


                                                   4
her gait was not affected by cerebellar ataxia prior to a frostbite injury in 2014, Dr. Bourque was

puzzled by her report that her gait was not abnormal prior to the frostbite injury, and her daughter-

in-law had known her for only three years, as a result of which the daughter-in-law’s “report

provides no evidence at all to support the absence of an impairment prior to [her] DLI, contrary to

the ALJ’s finding.” Statement of Errors at 5-6 (citations omitted).

       However, as the commissioner rejoins, see Opposition at 3, the ALJ did not cite the

Bourque records as affirmative evidence that the plaintiff had no gait abnormality prior to her DLI

but, rather, as evidence that the plaintiff’s own reports were unreliable, as a result of which he was

unwilling to credit an opinion predicated on them, see Record at 20-21.

       Second, the plaintiff contends that the ALJ erred in characterizing the Poulopoulos opinion

as based on her “own self-report,” noting that she was accompanied by both her daughter and

daughter-in-law on the Poulopoulos visit and that her daughter, rather than she, reported to Dr.

Poulopoulos that she had first fallen eight to nine years earlier and had balance and memory

problems ever since. See Statement of Errors at 6-7.

       Dr. Poulopoulos did state that the plaintiff’s daughter reported that the plaintiff had been

having problems for at least eight to 10 years. See Record at 911. But, he also indicated that he

had taken history from all present (the daughter, the daughter-in-law, and the plaintiff). See id.

While the plaintiff’s daughter reported that the plaintiff’s first fall and subsequent balance

problems had occurred eight to nine years earlier, the plaintiff was present during the conversation

and, more importantly, testified to similar effect at her hearing, stating that she had been falling

for no reason approximately every other week in 2009. See id. at 41-42. Thus, the ALJ reasonably




                                                  5
found that, apparently as a result of memory difficulties, the plaintiff had provided inconsistent

(and thus unreliable) reports regarding the onset of her frequent falls.3

         In turn, the fact that a treating source has predicated his or her opinion at least in part on a

claimant’s unreliable or inconsistent subjective statements constitutes a good reason for assigning

it less weight. See, e.g., Lumpkin v. Berryhill, No. 2:17-cv-00081-NT, 2018 WL 640229, at *8 (D.

Me. Jan. 31, 2018) (rec. dec., aff’d Mar. 29, 2018) (findings that expert’s opinion was “partly based

on the [claimant]’s subjective allegations and inconsistent with other evidence of record”

constituted “good reasons to give little or no weight even to the opinion of a treating source”).

         Finally, the plaintiff argues that the ALJ erred in assigning little weight to the Poulopoulos

opinion on the basis of a lack of corroborating evidence in the contemporaneous medical records

that the falls occurred on a regular basis prior to her DLI. See Statement of Errors at 7. She

contends that, in so finding, the ALJ erroneously required objective evidence of symptoms, rather

than an impairment or diagnosis, in violation of Social Security Ruling 16-3p (“SSR 16-3p”). See

id.

         As the commissioner rejoins, see Opposition at 4, the ALJ did not state that objective

evidence of symptoms was required. Rather, he noted that the absence from the contemporaneous

medical records of reports of frequent falls or gait disturbance cut against Dr. Poulopoulos’ opinion

that the plaintiff’s onset date of cerebellar ataxia probably occurred eight or nine years prior to the



3
  At oral argument, the plaintiff’s counsel contended that the ALJ’s primary error was failing to acknowledge that her
reports to Dr. Poulopoulos necessarily were corroborated by family members who accompanied her to her
appointments and who had actually witnessed her condition prior to her DLI. However, as the ALJ noted, the
plaintiff’s daughter-in-law told Dr. Bourque in 2014 that there has been a “‘relatively subacute decline over the last
year or two.’” Record at 20-21 (quoting id. at 909). While the plaintiff notes that her daughter-in-law had known her
for only three years, see Statement of Errors at 6, her daughter-in-law was in a position to gauge the extent to which
she had declined in the three years she had known her. In any event, as counsel for the commissioner noted at oral
argument, the plaintiff’s and her family members’ statements could not as a matter of law establish the existence of a
medically determinable cerebellar ataxia impairment prior to her DLI. See, e.g., SSR 96-7p at 132.


                                                          6
time he treated her in 2014-15. See Record at 21.4 This also constituted a good reason for

according the Poulopoulos opinion little weight. See, e.g., Bailey v. Colvin, No. 2:13-cv-57-GZS,

2014 WL 334480, at *3 (D. Me. Jan. 28, 2014) (upholding ALJ’s decision to give little weight to

a treating source’s opinion when, inter alia, contemporaneous treatment notes did not support the

degree of limitations assessed); McGlynn v. Astrue, No. 1:11-cv-395-DBH, 2012 WL 2913535, at

*6-7 (D. Me. June 28, 2012) (rec. dec., aff’d July 17, 2012) (upholding ALJ’s rejection of treating

source’s retrospective opinion when ALJ “supportably concluded that, when the [claimant] did

seek treatment during the period of time prior to January 22, 2009, he did not report, and his

treating providers did not record, signs and symptoms of a disabling level of mental impairment”).

                                           2. Opinion of Dr. Shannon

         Dr. Shannon, the plaintiff’s primary care provider, completed a Medical Source Statement

of Ability To Do Work-Related Activities (Physical) form dated August 22, 2014, in which he

indicated that the plaintiff had a number of substantial physical restrictions, including an inability

to lift or carry any weight, stand and/or walk for two hours or more in an eight-hour workday, or

reach, handle, finger, or feel for even two and a half hours in an eight-hour workday. See Record

at 417-20. The ALJ explained:

         Although Dr. Shannon is the [plaintiff]’s primary care physician, I give his opinions
         little weight for several reasons. Perhaps most importantly, nowhere in the
         questionnaire is Dr. Shannon asked to express an opinion as to the [plaintiff]’s
         functioning on or before the [DLI]. For instance, the form asks him to give his
         professional opinion as to what the [plaintiff] “can” still do, rather than w[hat] she
         “could” do through the [DLI]. Moreover, examination of the document uncovers
         that much of Dr. Shannon’s opinion is based on impairments that developed
         subsequent to the [DLI]. For instance, when asked to provide support for the
         exertional limitations, Dr. Shannon cites the [plaintiff] requiring a cane, and having

4
  The ALJ noted, for example, that, (i) “the stated reason for . . . x-rays taken in July 2009 was ‘low back pain radiating
to the left lower extremity,’ with no mention of falls, ataxia, or other significant gait abnormalities[,]” (ii) prior to the
plaintiff’s DLI, there was “only one isolated reference to the [plaintiff] experiencing a single fall in August 2009, at
which time she reported that she fell ‘for no reason[,]’” and, (iii) despite that, she was able to go on a “‘long hike’ in
September 2009.” Record at 23-24 (citations omitted).

                                                             7
        an “almost useless” left hand after her frostbite injuries. Dr. Shannon’s
        consideration, and apparent reliance o[n] post-DLI evidence greatly limits the
        probative value of this opinion. To the extent that his opinions concerning the
        [plaintiff]’s back pain are applicable to the period through the [DLI], I find the
        opinions inconsistent with the [plaintiff]’s course of treatment and examinations
        described above as well as her testimony that she drove and was independent in all
        chores (except vacuuming and sweeping) through the [DLI].

Id. at 25 (citations omitted).

        The plaintiff first complains that, in observing that Dr. Shannon did not address her

condition prior to her DLI, the ALJ failed to mention that Dr. Shannon provided his opinion at the

request of the Social Security Administration, using the form that it had sent him. See Statement

of Errors at 8. At oral argument, her counsel contended that the form may not have made clear to

Dr. Shannon that he was to address the plaintiff’s limitations prior to her DLI.

        However, as the commissioner observes, see Opposition at 5-6 & n.2, the form included a

statement that the opinion expressed therein pertained to the plaintiff’s limitations from June 2,

2008, through the present, see Record at 420, and the ALJ expressly considered whether the

opinion accurately reflected the plaintiff’s condition prior to her DLI insofar as it pertained to her

documented back pain, concluding that it did not, see id. at 25.

        The plaintiff next contends that, in deeming Dr. Shannon’s opinion inconsistent with her

treatment records and activities of daily living prior to her DLI, the ALJ incorporated his erroneous

evaluation of her testimony regarding her symptoms and limitations. See Statement of Errors at

8. I find no error in that evaluation for the reasons discussed below.

        At bottom, the ALJ offered good reasons for according the Shannon opinion little weight:

that it was largely supported by medical findings postdating the plaintiff’s DLI and, to the extent

it pertained to the period prior to her DLI, was inconsistent with other evidence of record. See,

e.g., Campagna v. Berryhill, No. 2:16-cv-00521-JDL, 2017 WL 5037463, at *4 (D. Me. Nov. 3,



                                                  8
2017) (rec. dec., aff’d Jan. 2, 2018) (“lack of support and inconsistency with other substantial

evidence of record are well-recognized bases for affording a treating source’s medical opinion

little or no weight”). No more was required.

                             B. Evaluation of Plaintiff’s Testimony

       The plaintiff next argues that, in evaluating her testimony regarding her symptoms and

limitations, the ALJ contravened the dictates of SSR 16-3p in two respects: that he relied on a lack

of corroborating objective medical evidence and drew a negative inference from her failure to seek

treatment without considering possible reasons why she may not have done so. See Statement of

Errors at 8-9. She adds that the ALJ’s finding that her testimony was “largely consistent” with the

assessed RFC did not apply to her testimony that she experienced frequent falls prior to her DLI

due to her later-diagnosed cerebral ataxia. Id. at 9-10. Again, I find no error.

       As the commissioner observes, see Opposition at 10, SSR 16-3p provides that an ALJ “will

not disregard an individual’s statements about the intensity, persistence, and limiting effects of

symptoms solely because the objective medical evidence does not substantiate the degree of

impairment-related symptoms alleged by the individual[,]” SSR 16-3p, printed in West’s Social

Security Reporting Service, Rulings 1983-1991 (Supp. 2018), at 741 (emphasis added). The ALJ

did not do so here. He provided additional reasons for his evaluation, among them that the plaintiff

was recorded to have complained only once, in August 2009, that she had fallen, that she went on

a “‘long hike’” the following month, and that she sought no medical treatment prior to her DLI for

frequent falls. Record at 23-24 (citation omitted). He did not err in relying in part on a lack of

corroborating objective medical evidence. To the contrary, as the commissioner points out, see

Opposition at 10, SSR 16-3p describes objective medical evidence as “a useful indicator to help

make reasonable conclusions about the intensity and persistence of symptoms, including the



                                                 9
effects those symptoms may have on the ability to perform work-related activities[,]” SSR 16-3p

at 741.

          While SSR 16-3p directs that ALJs will “consider[] possible reasons [a claimant] may not

comply with treatment or seek treatment consistent with the degree of his or her complaints[,]”

SSR 16-3p at 745, the plaintiff identifies no evidence of her reason(s) for failure to seek treatment

prior to her DLI that the ALJ ignored, see Statement of Errors at 9.

          Finally, the ALJ did not err in describing the plaintiff’s testimony as “largely consistent”

with his assessed RFC. Record at 24. He did so only after explaining why he did not credit her

testimony that she began experiencing frequent falls prior to her DLI. See id. at 23-24. He then

detailed a number of ways in which, in his view, her testimony aligned with his assessed RFC, see

id. at 24, none of which the plaintiff separately challenges, see Statement of Errors at 9-10.

            C. Failure To Obtain Medical Expert Testimony Pursuant to SSR 83-20

          The plaintiff finally argues that the ALJ “should have consulted with a medical advisor to

determine the onset date of [her] disability rather than basing his findings regarding her pre-DLI

limitations upon his own interpretation of her medical records and testimony.” Statement of Errors

at 10. The commissioner rejoins that SSR 83-20 was inapplicable because the plaintiff never was

determined to have been disabled and, even if it did apply, the medical evidence regarding onset

date of disability was not ambiguous, as a result of which the duty to call a medical advisor

pursuant to that ruling did not arise. See Opposition at 11-12. I need not determine whether the

ALJ erred in failing to apply SSR 83-20 because I conclude that, even if it did apply, the duty to

call a medical advisor was not triggered.5


5
 The plaintiff argued for the application of SSR 83-20 on the basis that, although she was not found currently disabled
because she was financially ineligible for Supplemental Security Income (“SSI”), or Title XVI, benefits, “the ALJ
acknowledged . . . that the record established significant evidence of disability subsequent to [her] DLI[.]” Statement


                                                          10
         SSR 83-20 provides, in pertinent part:

         With slowly progressive impairments, it is sometimes impossible to obtain medical
         evidence establishing the precise date an impairment became disabling.
         Determining the proper onset date is particularly difficult, when, for example, the
         alleged onset and the date last worked are far in the past and adequate medical
         records are not available. In such cases, it will be necessary to infer the onset date
         from the medical and other evidence that describe the history and symptomatology
         of the disease process.

SSR 83-20, reprinted in West’s Social Security Reporting Service Rulings 1983-1991, at 51.

         SSR 83-20 “instructs an ALJ to consult a medical expert when the ALJ must infer a

claimant’s date of disability onset on the basis of ambiguous medical evidence.” Fischer v.

Colvin, 831 F.3d 31, 32 (1st Cir. 2016). If “the medical evidence [i]s not ambiguous[,]” an ALJ

need not “draw inferences as to whether [a claimant's] onset date preceded the expiration of her

insured status[,]” and SSR 83-20 does “not require the ALJ to consult a medical expert.” Id.

         As the commissioner argues, see Opposition at 11-12, the medical evidence concerning the

plaintiff’s onset date of disability was not ambiguous. First, as the commissioner notes, see id.,

agency     nonexamining         consultant     Donald      Trumbull,      M.D.,      reviewed      the    available

contemporaneous evidence of record, opining on December 24, 2014, that there was insufficient

evidence to evaluate the plaintiff’s impairments as of her DLI, see Record at 70. Such a finding

by an agency consultant “cut[s] against, rather than supporting, a finding of ambiguity” for

purposes of SSR 83-20. McGlynn, 2012 WL 2913535, at *5.6



of Errors at 10. As counsel for the commissioner noted at oral argument, in so contending, the plaintiff seemingly
invoked Kelly v. Astrue, No. 06-168-P-S, 2007 WL 2021923 (D. Me. July 11, 2007) (rec. dec., aff’d Aug. 27, 2007),
in which this court held that SSR 83-20 applied when an ALJ’s statements were “tantamount to a finding of current
disability[.]” Kelly, 2007 WL 2021923, at *3. The commissioner’s counsel disputed that the ALJ’s comments in this
case rose to that level; however, as noted above, I need not reach that point.
6
  At oral argument, the plaintiff’s counsel challenged the commissioner’s reliance on the Trumbull opinion on the
basis that Dr. Trumbull did not have the benefit of review of later-submitted evidence, including the Poulopoulos
opinion. Counsel for the commissioner objected that the plaintiff had waived this argument by failing to raise it in
her statement of errors. See, e.g., Farrin v. Barnhart, No. 05-144-P-H, 2006 WL 549376, at *5 (D. Me. Mar. 6, 2006)
(rec. dec., aff’d Mar. 28, 2006) (“[I]ssues or claims not raised in the itemized statement of errors required by this


                                                         11
         Second, as counsel for the commissioner noted at oral argument, this was not a case

involving an absence of evidence during the relevant time period. Rather, the ALJ had the benefit

of review of “contemporaneous medical evidence that [he] reasonably viewed as cutting against a

finding of disability[,]” McGlynn, 2012 WL 2913535, at *4, deeming it “suggestive of an ability

to perform within the [RFC]” during the relevant time period, Record at 25. Thus, even assuming

arguendo that SSR 83-20 applied, it did not require that the ALJ call a medical advisor to infer the

plaintiff’s onset date of disability. See also, e.g., Fischer, 831 F.3d at 36 (assuming arguendo that

SSR 83-20 applied, it did not require ALJ to call a medical advisor to infer the onset date of

claimant’s disability when “[t]he ALJ did not rely upon the absence of medical evidence but rather

the existence of ‘precise’ medical evidence – the normal results of the diagnostic imaging – when

concluding that [the claimant’s] impairments had not reached disabling severity prior to her DLI”).

                                                   II. Conclusion

         For the foregoing reasons, I recommend that the commissioner’s decision be

AFFIRMED.

                                                       NOTICE


       A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum
and request for oral argument before the district judge, if any is sought, within fourteen (14)
days after being served with a copy thereof. A responsive memorandum and any request for




court’s Local Rule 16.3(a) will be considered waived and will not be addressed by this court.”) (footnote omitted). In
the alternative, she argued that the point was unavailing because Dr. Trumbull did have the benefit of review of all
available evidence predating the plaintiff’s DLI. I overrule the commissioner’s objection, agreeing with the plaintiff’s
counsel that the point is not waived because it is in the nature of a reply to the commissioner’s reliance on the Trumbull
opinion. Nonetheless, the point is unavailing. As discussed above, the ALJ supportably gave little weight to the
Poulopoulos opinion on the bases that it was predicated in part on the plaintiff’s unreliable subjective reports and
uncorroborated by the contemporaneous evidence of record.

                                                           12
oral argument before the district judge shall be filed within fourteen (14) days after the filing of
the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.

       Dated this 21st day of October, 2018.
                                                     /s/ John H. Rich III
                                                     John H. Rich III
                                                     United States Magistrate Judge




                                                13
